DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This Office Action is in response to Amendments filed on May 24, 2021.
Claims 1-9 are canceled.
Claims 10-16 are newly added.
Claims 10-16 are presently pending.
		
Response to Remarks/Amendments

Applicant’s arguments in the Response and Amendments filed May 24, 2021 have been fully considered.
Claim Interpretation
All of the claim interpretation analyses are withdrawn in view of Applicant’s deleting claims 1-9, thus deleting all of the “means for” terms.
35 USC 112(b)/second paragraph Rejections
The outstanding 35 USC 112(b)/second paragraph rejections are withdrawn in view of claims 1, 2, 4, and 6-9 being canceled.  However, there is a new 112(b)/second paragraph rejection below.
35 USC 112(a)/first paragraph Rejections
The outstanding 35 USC 112(a)/first paragraph rejections are withdrawn in view of claims 1, 2, 4, and 6 being canceled.
35 USC 103 Rejections
The outstanding 35 USC 103 rejections are withdrawn in view of claims 1-9 being canceled.

Applicant further argues that “[t]he method of claim 1 clearly requires the transmission of a signal from a driver unit on a machine to a locator located on the same machine.”  The Examiner used the secondary reference, Trombley, for the disclosure of both the transmitter and receiver being mounted on the same machine.  Trombley does disclose a vehicle attached to a trailer via a hitch.  Therefore, the Examiner considers this to be one machine.  This configuration is similar to the configuration disclosed in Figures 9 and 10 of the current application.

Claim Objections
Claim 15 is objected to because of the following informalities:  lines 1-2 read, “…the step of detecting environmental conditional in an area around the machine…”.  There appears to be a typographical error.  For purposes of compact prosecution, the Examiner interpreted this phrase as, “…the step of detecting environmental conditions in an area around the machine…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the consistenecy of the error message" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculating a distance between said driver unit and said machine mounted locator based n said signal; comparing said calculated distance between said driver unit and said machine mounted locator unit to a known fixed distance between said driver unit and said machine mounted locator; and returning an error message if said calculated distance differs from said known fixed distance by more than a specified, programmed buffer range”.  These claim limitations, when given their broadest reasonable interpretation, are either mental processes or may be performed by a human and are considered certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 10 is directed to a judicial exception.
Independent claim 10 includes the additional elements, “transmitting a signal from a driver unit of the transmitter system located on the machine to a machine mounted locator located on the machine”.  
These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements of the “driver unit of the transmitter system” and “machine mounted locator” are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Further, dependent claims 11-12 include additional elements that fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Dependent claims 13-15 recite further abstract ideas of either mental processes or certain methods of organizing human activity.
Dependent claim 16 includes the additional element of, “driver unit comprises a plurality of driver units” which is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  Additionally, dependent claim 16 includes the further abstract idea of, “the step of comparing error messages from each of the plurality of driver units, and based on the consistency of the error message, determining if an anomaly is a machine condition or environmental condition”, which are either mental processes or certain methods of organizing human activity.
In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when 
            Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more  and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, Publication US 2004/0117081, in view of Trombley et al., Publication US 2014/0288769 (hereinafter referred to as “Mori” and “Trombley”, respectively).
As per claim 10, Mori discloses a method for diagnosing errors and defects of transmitter system components of a machine and detecting environmental conditions in a hazardous workspace surrounding the machine comprising the steps of:
…comparing said calculated distance between said driver unit and said machine mounted locator unit to a known fixed distance between said driver unit and said machine mounted locator [see at least Mori para 10 "…a displacement calculator that calculates displacement of the transmitter by comparing and
returning an error message if said calculated distance differs from said known fixed distance by more than a specified, programmed buffer range [see at least Mori para 10 "…and a damaged part detector that identifies damaged parts around the transmitter, based on the displacement of the transmitter."]
Mori fails to disclose …transmitting a signal from a driver unit of the transmitter system located on the machine to a machine mounted locator located on the machine and calculating a distance between said driver unit and said machine mounted locator based on said signal.  However, Trombley teaches these limitations:
…transmitting a signal from a driver unit of the transmitter system located on the machine to a machine mounted locator located on the machine [see at least Trombley para 6 "…The system has a controller to calculate a second distance between the transmitter and the receiver as a function of path loss propagation…"]; and
 calculating a distance between said driver unit and said machine mounted locator based on said signal [see at least Trombley para 6 "…The system has a controller to calculate a second distance between the transmitter and the receiver as a function of path loss propagation…"]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Mori to use …transmitting a signal from a driver unit of the transmitter system located on the machine to a machine mounted locator located on the machine and calculating a distance between said driver unit and said machine mounted locator based on said signal… as disclosed in Trombley because of the benefit of improved accuracy in detection of vehicle components [see at least Trombley para 4.]

As per claim 11, Mori discloses the method, wherein the step of transmitting a signal from said driver unit includes transmitting a uniquely encoded signal [see at least Mori para 31 "…the transmitter 2 outputs a signal containing its own transmitter ID…"; para 43 "…The illustrated damaged part detection device 100 employs a central processing unit (CPU) 101 to control the entire system…"]

As per claim 12, Mori discloses the method, further including the step of performing an algorithm at the controller based on the uniquely encoded signal and a radio frequency signal generated by the machine mounted locator [see at least Mori Fig. 1; para 29 "Fig. 1 shows the concept of a method in which the present invention is embodied…The damaged part detection method of the present invention starts with measuring the position of this transmitter 2 by processing a transmitter signal received by a plurality of receivers 3 and 4, 5, and 6 (step S1)."; para 32 "Now that the position of the transmitter 2 has been measured, the next step is to figure out the amount of displacement by comparing the measured position of the transmitter 2 with its corresponding reference position (step S2)."; para 33 "The next step is to evaluate the displacement..."]

As per claim 16, Mori discloses the method, wherein said driver unit comprises a plurality of driver units and further comprising the step of comparing error messages from each of the plurality of driver units, and based on the consistency of the error message, determining if an anomaly is a machine condition or environmental condition [see at least Mori para 69 "...In real life, however, inaccuracies are inevitable. When the vehicle 200 under test is brought into the measurement space, it can hardly stop at the intended location or orientation, and without appropriate correction, all the transmitters on the vehicle 200 would appear as if they were displaced. The damaged part detector 140 is therefore designed to calculate a position offset (including orientation error) of the vehicle 200 and cancel it when detecting actual transmitter positions."]

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of Trombley, further in view of Haberer et al., Publication US 2011/0273723 (hereinafter referred to as “Haberer”).
As per claim 13, the combination of Mori and Trombley fails to disclose the method, further comprising the step of defining one or more safety zones around the machine.  However, Haberer teaches this limitation [see at least Haberer (safety zone) para 48 "Fig 3 again shows a vehicle 44 with a safety laser scanner 10 mounted thereon…A protected field 48 disposed at the front in the direction of travel is only defined by the user with reference to the four sampling points 50 as a minimal configuration which fixes the fundamental design.  The sampling points 50 can be changed via the data interface 38 during the operation.  For example, for a protected field 48a at higher speed, the two distance sampling points are pushed forward to have a bigger safety buffer in the direction of travel."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in the combination of Mori and Trombley, as applied to claim 12 above, to use further comprising the step of defining one or more safety zones around the machine as disclosed in Haberer because of the benefit of improved accuracy in detection of vehicle positioning within it’s environment [see at least Haberer para 51.]

As per claim 14, the combination of Mori and Trombley fails to disclose the method, further comprising the step of dynamically altering said one or more safety zones.  However, Haberer teaches this limitation [see at least Haberer (safety zone) para 48 "Fig 3 again shows a vehicle 44 with a safety laser scanner 10 mounted thereon…A protected field 48 disposed at the front in the direction of travel is only defined by the user with reference to the four sampling points 50 as a minimal configuration which fixes the fundamental design.  The sampling points 50 can be changed via the data interface 38 during 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in the combination of Mori, Trombley, and Haberer, as applied to claim 13 above, to use further comprising the step of dynamically altering said one or more safety zones as further disclosed in Haberer because of the benefit of improved accuracy in detection of vehicle positioning within it’s environment [see at least Haberer para 51.]

As per claim 15, the combination of Mori and Trombley fails to disclose the method, further comprising the step of detecting environmental conditional in an area around the machine, wherein said one or more safety zones are dynamically altered depending upon the detected environmental conditions.  However, Haberer teaches this limitation [see at least Haberer (safety zone) para 48 "Fig 3 again shows a vehicle 44 with a safety laser scanner 10 mounted thereon…A protected field 48 disposed at the front in the direction of travel is only defined by the user with reference to the four sampling points 50 as a minimal configuration which fixes the fundamental design.  The sampling points 50 can be changed via the data interface 38 during the operation.  For example, ...For a protected field 48c...the distance sampling points 50 are pushed laterally to the front, for example before a turning procedure."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in the combination of Mori, Trombley, and Haberer, as applied to claim 14 above, to use further comprising the step of detecting environmental conditional in an area around the machine, wherein said one or more safety zones are dynamically altered depending upon the detected environmental conditions as further disclosed in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon-Fri 9 AM - 5:00 PM .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668